 

Case 1:19-cv-00547-SM Documenti1-1 Filed 05/21/19 P

 

 

 

 

 

EEOC FORM 131-A (11/08) U.S. Equal Employment Opportunity Commis
PERSON FILIN
| SP Re
Sad? % Bobbi Sue Baker
THIS PERSON (check one or both)
BROTHERS PROPERTY MANAGEMENT CORPORATION [x] Claims To Be Agarieved
Dba Mountain View Grand Resort & Spa
1071 Mountain View Road [| Is Filing on Behalf of Other(s)
itefield
Whitefield, NH 03598 EEOC CHARGE NO.
16D-2016-00207
| | | FEPA CHARGE NO.
EG(H)(R) 0211-16

 

 

NOTICE OF CHARGE OF DISCRIMINATION In surispicTiON WHERE A FEP AGENCY WILL INITIALLY PROCESS

(See the enclosed for additional information}

THIS IS NOTICE THAT A CHARGE OF EMPLOYMENT DISCRIMINATION UNDER

 

Title Vil of the Civil Rights Act (Title VII) [| The Equal Pay Act (EPA) [| The Americans with Disabilities Act (ADA)
[| The Age Discrimination in Employment Act (ADEA) [] The Genetic Information Nendiscrimination Act (GINA)
HAS BEEN RECEIVED BY
[| The EEOC and sent for initial processing to
(FEP Agency}
The New Hampshire Commission for Human Rights and sent to EEOC for dual filing purposes.

 

(FEP Agency)

While EEOC has jurisdiction (upon expiration of any deferral requirement if this is a Title Vil, ADA or GINA charge) to investigate this
charge, EEOC may suspend its investigation and await the issuance of the Agency's final findings and orders. These findings and
orders will be given weight by EEOC in making its own determination as to whether reasonable cause exists to believe that
discrimination has occurred.

You are therefore encouraged fo cooperate fully with the Agency. All facts and evidence provided by you to the Agency will be
considered by EEOC when it reviews the Agency's final findings and orders. in many cases EEOC will take no further action, thereby
avoiding the necessity of an investigation by both the Agency and EEOC. This likelihood is increased by your active cooperation with

the Agency.

As a party to the charge, you may request that EEOC review the final findings and orders of the above-named Agency.

For such a request to be honored, you must notify EEOC in writing within 15 days of your receipt of the Agency's final decision and
order. If the Agency terminates its proceedings without issuing a final finding and order, you will be contacted further by EEOC.
Regardless of whether the Agency or EEQC processes the charge, the Recordkeeping and Non-Retaliation provisions of the statutes
as explained in the enclosed information sheet apply.

For further correspondence on this matter, please use the charge number(s} shown abeve.

 

Enclosure(s): Copy of Charge

 

CIRCUMSTANCES OF ALLEGED DISCRIMINATION

[I Race [| Color [4 Sex [| Religion [ National Origin [ Age [| Disability Retaliation [| Genetic Information [| Other

See enclosed copy of charge of discrimination.

 

 

Date Name / Title of Authorized Official Signature

Kevin J. Berry,
August 29, 2016 District Director

 

 

 

 
Case 1:19-cv-00547-SM Document 1-1 Filed 05/21/19 Page 2 of 3

RECEIVED

EEOC Form 5 {1409}

PO TO MF

 

AUS OMAR GE OF DISCRIMINATION

 

Charge Presented To:

Agency(ies) Charge No(s):

 

 

 

Bobbi Sue Baker

 

J bisforn 3 by the Privacy Act of 1974. See enclosed Privacy Act FE .
NH oS other information before completing this form. , [x] = ES (H) (R) 0211-16
FOR HUMAN RIGHTS [xX] EEoc 16D-2016-00207
New Hampshire Commission for Human Rights and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone {incl Area Code) Date of Birth

(603) 259-6528

 

 

Street Adatess

739 Whitefield Road, Bethlehem, NH 03574

City, State and ZIP Code

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committ
Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

ee, or State or Local Government Agency That | Believe

 

Name

MOUNTAIN VIEW GRAND RESORT & SPA.

BROTHERS PROPERTY MANAGEMENT CORPORATION DBA

No. Employees, Members

201 - 500

 

Phone No, (include Area Code)

(603) 837-2100

 

 

Street Address

101 Mountain View Road, Whitefield, NH 03598

City, Staie and ZIP Code

 

Name

Brothers Property Management Corporation

No. Employees, Members

201 - §00

 

Phone No, (include Area Code)

(305) 285-1035

 

 

Street Address
2 Alhambra Place, Suite 1280, Coral Gables, FL

City, State and ZIP Code
33134

 

DISCRIMINATION BASED ON (Check appropriate box(es).}

[ ] RACE [| COLOR
RETALIATION [| AGE DISABILITY

OTHER (Speciy) RSA 354-A

DATE(S) BISCRIMINATION TOOK PLACE

Earliest

11-01-2015

Latest

03-10-2016

[| RELIGION [| NATIONAL ORIGIN

[| GENETIC INFORMATION

 

[] CONTINUING ACTION

 

THE PARTICULARS ARE {if addifional paper is needed, attach exira sheet{s)):
1. lam female.

2.

September 2010.

.

Dos

actions by Mr. Parker.

om

Mr. Diego investigated and then terminated Mr. Parker.
in November of 2018, Mr. Diego named me Director of Food and Beverage.

| was hired at Mountain View Grand Resort & Spa as Activities Director in approximately

In November of 2015 Adam Parker, then Director of Food and Beverage, made inappropriate
comments to me and sent me inappropriate text messages, such as “I'm watching you”, You
look good”, and “I see you on the dance floor”.

Also in November 2015, Mr. Parker showed up at my residence, uninvited,
In December 2015, Mr. Parker placed a sexual card and chocolates in my mailbox.

l advised Chris Diego, managing director of the inappropriate comments, messages, and

 

 

 

will advise the agencies if | change my address or phone number and | will

| want this charge filed with both the EEOC and the State or local Agency, if any. |

cooperate fully with them in the processing of my charge in accordance with their

OTA

    

¥.= When necessary for State and Local Agency. Requirements
A
Th Yeo

 

 

   

     

 

 

 

      
 
 

  
 

 

procedures. i swear or affirm that | Have read the above Goethe it is true to
| declare under penalty of perjury that the above,is true and correct, the best of ny knowledge, information ang ty! ¢ vet 4S Ne
s AT re F COMPLAINANT Sn we) “%
i (MY * S
Oo 4 4 \ iL the  { J mE ‘sro Be
a _ yi 7 fen SHEeCRIBED END SWGRNETO bs WemEseeSs of OE
} ny . ; i, UE BED AND SWORN-TO Be Iie Teo: UE
B-l5 VOM A J ele wa ? / f} WY imonth, day. year 4. 2021 §
Date x Charging Party Signature t en Ry auere =
% ata eet yy oi
iy TA ST
“Ny 1 lee we

 
Case 1:19-cv-00547-SM Document 1-1 Filed 05/21/19 Page 3 of 3

EEOC Form 5 (14/09)

 

CHARGE OF DISCRIMINATION

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this form.

Charge Presented To:

FEPA

Agency(ies) Charge No(s):
EGC(H)(R) 0211-16
16D-2016-00207

 

EEOC

 

New Hampshire Commission for Human Rights and EEOC

State or local Agency, if any

 

9. In January of 2016, Mathew Gearty was hired as Tavern Director in Food and Beverage.

10, Also in January 2016, | began hearing complaints that Mr. Gearty yelled at other staff and
talked rudely about me by commenting, “I don’t have to listen to her, she’s just a woman
chatting”, and “She’s a bitch”.

11.1 set up a meeting with Mr. Gearty.

12. Mr. Gearty told me he refused to listen to women.

13. l informed Mr. Diego of Mr. Gearty’s statement.

14. Mr. Diego told me to work it out with Mr. Gearty.

 

15,
16.
17.

18.
19.
20.
21.
22.
23.
24.
25.
26.
27.

28.

29,
30.
31,
32.
33.
34,

35.

Staff complaints about Mr. Gearty’s conduct continued.

On 2/27/16, Mr. Gearty refused to listen to any of my suggestions.

At approximately 9:30 PM, Mr. Gearty entered the office where | was meeting with Evan Tassis,
Banquet Manager.

| asked Mr. Gearty to return to the floor to direct staff.

Mr. Gearty refused and said he was going to the dish pit area.

| asked Mr. Gearty-to leave the premises.

Mr. Gearty said, “No. | can’t believe you’re sending me fucking home.”

Mr. Gearty then called me a ‘fucking bitch’ and ‘cunt’.

The next day, Mr. Gearty returned to work.

Mr. Gearty yelled at me, “Get away from me, ] am not supposed to talk fo you.”

! asked him to leave the premises.

Mr. Gearty raised his voice and said, “You haven’t seen the last of me, you'll see.”

| informed Mr. Diego. He asked the Maintenance Department to check the parking lot and my
car, and called the police department to check my home.

On or around March 1, 2016, Mr. Diego told me | could have better handled the situation, but
that he would continue the investigation.

On 3/10/16, Mr, Diego and Tammy Crawford, Financial Controller, came into my office.

Mr. Diego said he had to discharge me.

| asked him what | had done wrong.

Mr. Diego said | was the common denominator in all the incidents.

Later that day, | received notice from staff Mr. Gearty had returned to work.

After | reported sexual harassment on two occasions (Novéumwer, 2015 and February, 2016),
my employer retaliated by discharging me.

| have and continue to suffer damages, including but not limited to lost wages, lost earning
capacity, lost employment benefits, emotional distress, humiliation, inconvenience, and loss
of enjoyment of life. | seek all damages to which | am entitled.

 

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

“Wath bane s) te and Local Agency Requirements

Ke cht oon Ad 0 LANE 4

 

 

 

progr utes A { swear or affirm that | have gad the above charge and that it is true to
! declare under penalty of perjury that the above is true and correct. the best of my knowledge, mformation and Reh ely,
SIGNATURE OF COMP SEEN wa ISe sd,

é

or

XD “dy Ip Px

Date

   

INANT St

L SUBSCRIBED AND SWORK
Fr | {mnonth, day. year)

oa

   
  

ns Voy, :

” ONS YS I
eat
; ES

E MARCH 23, 2021 ;
; a

.
.

 

roe

=) ap
Charging Party Signature

4s
“tai

 

 

 
